Citation Nr: 0636696	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  01-07 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for the period from August 7, 2000, to May 3, 2005, for 
duodenal ulcer, status post-gastrectomy with post-gastrectomy 
dysmotility.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.  

Much of the evidence provided below in the "Introduction" 
portion of this decision was noted in the Board's February 
2006 remand decision and is repeated here for clarity.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In August 2001, the veteran 
testified before a hearing officer at the RO.  In October 
2002 and September 2003, the Board remanded the appeal for 
further development.

In a September 2005 rating decision, the RO increased the 
rating for the veteran's disability to 40 percent, effective 
August 7, 2000; and to 60 percent, effective May 3, 2005.

Because of the above action, the veteran is currently 
assigned the maximum schedular evaluation under Diagnostic 
Codes (DCs) 7305/7308, which was the goal of the disagreement 
with the RO's previous action.  Therefore, there is no "case 
or controversy" for which the Board must render a decision 
with respect to the evaluation of duodenal ulcer, status 
post- gastrectomy with post-gastrectomy dysmotility, for the 
period since May 3, 2005.  See Swan v. Derwinski, 1 Vet. App. 
20, 22-23 (1990).  Cf. AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (where an increased rating results in less than the 
maximum rating assignable, it is presumed that claimant seeks 
a higher rating, unless contrary intent is clearly 
expressed).  

With respect to the 40 percent rating for the period prior to 
May 3, 2005, the veteran has not indicated that he is 
satisfied with this rating. Thus, the claim is still before 
the Board.  See AB, supra.  In light of the above procedural 
history, the issue is as listed on the title page.

In the Board's February 2006 remand, it was requested that 
attempts be made to obtain pertinent treatment records from a 
VA facility.  Records were obtained and added to the file, 
and the claim is now before the Board once again for further 
appellate consideration.  


FINDING OF FACT

For the period in question (August 7, 2000, through May 2, 
2005), the service-connected duodenal ulcer, status post-
gastrectomy with post-gastrectomy dysmotility, was primarily 
manifested by occasional abdominal pain and vomiting, without 
recurrent hematemesis or melena, anemia or weight loss 
productive of definite impairment of health, and without 
associated nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms or weight loss with 
malnutrition and anemia.  


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 40 
percent for the service-connected duodenal ulcer, status 
post-gastrectomy with post-gastrectomy dysmotility, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.7, 4.114, DCs 7305, 
7308 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In addition to the pertinent rating decisions of record and a 
statement and/or supplemental statement(s) of the case, the 
RO provided the veteran with numerous letters regarding VCAA 
laws and regulations, to include letters dated in June 2003, 
April 2004, and September 2004.  Each of these letters 
discussed the pertinent evidence, and the laws and 
regulations related to this claim.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on this claim.  Specifically, the letter gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating.  
While he was provided with notice of the type of evidence 
necessary to establish a higher disability rating and 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal in 
the July 2006 supplemental statement of the case, this is not 
considered adequate notice of this element.  Despite the 
inadequate notice provided to the veteran, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Based on the decision below, any question as to 
the appropriate effective date to be assigned is rendered 
moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Numerous VA examination reports are of record, to 
include the most recent evaluation reports from November 2004 
and April 2005.  The evidence of record is sufficient to make 
a decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
and testimony by the veteran.  The Board finds that there are 
no additional medical records necessary to proceed to a 
decision in this case.

Numerous VA examinations and treatment records for the period 
in question are of record and available for review.  Under 
these circumstances, the duty to assist doctrine does not 
require that the veteran be afforded additional medical 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected duodenal ulcer, status 
post-gastrectomy with post-gastrectomy dysmotility warrants a 
higher disability rating for the period from August 7, 2000, 
through May 2, 2005.   Disability evaluations are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This 
is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

It appears that the veteran's service-connected duodenal 
ulcer, status post-gastrectomy with post-gastrectomy 
dysmotility would best be evaluated under 38 C.F.R. § 4.114, 
DCs 7305-7308 as these Codes contemplate disability 
characterized by either duodenal ulcer or postgastrectomy 
syndromes.

Pertinent regulations provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.

Additionally, ratings under DCs 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the DC that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.

Effective July 2, 2001, the criteria under which the 
veteran's digestive system disability is rated changed (see 
66 Fed. Reg. 29, 4888 (May 31, 2001)).  However, except as 
hereinafter noted, the pertinent criteria are to a large 
extent the same under both the old and the current 
regulations.

Pursuant to DC 7305, a 60 percent rating is warranted for 
severe symptoms; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114, DC 7305.

Pursuant to DC 7308, a 60 percent rating is assigned for 
severe postgastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  38 C.F.R. § 4.114, DC 7308.

Background and Analysis

The pertinent evidence of record for the period in question 
from August 7, 2000, through May 2, 2005, consists of the 
veteran's reports of symptomatology he experiences and 
private and VA clinical records.

A VA examination was conducted in October 2000.  At that 
time, it was noted that the veteran's medical history 
included a perforated duodenal ulcer in approximately 1969 
and Bill Roth II surgery with partial gastrectomy and 
vagotomy in the early 1970s.  Esophagogastroduodenoscopy 
three years earlier showed grossly erythematous gastric 
mucosa and patent Bill Roth II anastomosis but no ulcers.  
The veteran's current symptoms included daily upper abdominal 
pain with partial symptoms relief with the use of Zantac.  
About once a week, he regurgitated bilious fluid at night.  
He experienced nausea about every other day and felt 
abdominal distention on a daily basis.  He vomited about 
every other month.  He had not had hematemesis in the past 2 
years but believed that he had had two days of melena 
approximately 3 months earlier.  There was no constipation.  
He did have post-prandial loose stools about 4 times daily.  
He also reported post-prandial cold sweats about once in a 2 
month period.  He denied any weight loss or gain.  

Examination showed no pallor, hepatosplenomegaly or other 
masses.  There were 3 large healed surgical scars over the 
right upper abdomen.  There was minimal right upper quadrant 
tenderness with no rebound tenderness.  Complete blood count 
from August 2000 showed hemoglobin of 13.4 (within normal 
limits).  The final diagnoses included history of duodenal 
ulcer with history of Bill Roth II surgery for ulcer disease, 
and post gastrectomy dysmotility/post gastrectomy dumping 
syndrome.  

Subsequently dated VA records reflect that the veteran's 
weight was 183 pounds in April 2000, 178 pounds in August 
2000, 174 pounds in November 2000, 179 pounds in January 
2001, 167 pounds in May 2001, and 171 pounds in July 2001.  
Dyspepsia that was fairly well controlled on H2 blockers was 
noted in April 2000.  In July 2000, the veteran reported 
symptoms of gastric and epigastric pain which were associated 
with the consumption of alcohol.  These VA records dated in 
2000 and 2001 reflect an extensive treatment history for 
chronic pancreatitis.  

Private records dated in 2001 also show treatment for chronic 
pancreatitis with associated abdominal pain.  The veteran's 
ulcer condition and partial gastrectomy were noted by history 
only.  

At a personal hearing in August 2001, the veteran testified 
that he experienced weight loss in the last 6 months of up to 
10 or 15 pounds.  He was taking vitamins and a supplement.  
He also took a nausea medication and ate small meals.  He had 
vomiting episodes 2 to 3 times per week.  He had dumping 
syndrome, and he was tired and spent a great deal of time in 
bed.  

VA records show that the veteran was hospitalized in April 
2002 for alcohol detoxification and chronic pancreatitis 
pain.  He also reported nausea and dizziness.  He denied 
seizure activity.  On physical examination, he was alert but 
not oriented as specific days of the week and in mild to 
moderate distress.  His abdomen was very tender in the upper 
right quadrant and epigastric area.  Bowel sounds were quiet 
but present.  During his stay in the hospital, there were 
several bouts of diarrhea and a decrease in pancreatic 
activity was suspected and his medication dosages were 
increased with decrease in symptoms.  

Additional treatment records from VA include a report in 
August 2004 that the veteran had adequate circulation and the 
ability to accept and tolerate meals and snacks without 
problems.  In September 2004, it was noted that 
esophagogastroduodenoscopy in July of that year had showed 
reflux esophagitis and three columns of grade I esophageal 
varices.  He had experienced some early morning vomiting that 
was resolved with an increase in his Omeprazole dose.  It was 
noted in October 2004 that the veteran had gained 10 pounds 
during his inpatient treatment.  

In a letter from a VA clinical pharmacy specialist, which was 
added to the record in January 2005, it was noted that the 
veteran had been treated with several strengths of 
Omeprazole, accompanied with Simethicone or Ranitidine 
without sufficient relief.  The specialist indicated that 
finally with an increase in dosage in Omeprazole, there had 
been an improved relief of symptoms.  However, he continued 
to need 2-3 doses of Maalox in addition to high proton pump 
inhibitor therapy.  

In February 2005, emergency services were called to the motel 
where the veteran was staying.  He was found to be 
intoxicated with incontinence of his bowels and covered in 
vomit.  He was taken to a VA facility for treatment of his 
intoxicated state that was noted to be the result of a 3 week 
drinking binge.  When he was discharged, he was reported to 
be in stable condition.  

When examined on May 3, 2005, the veteran reported vomiting 
several times each week and having diarrhea 4 to 6 times per 
day.  He had pain in the right upper quadrant.  He weighed 
168 pounds and the inability to gain weight was noted.  There 
was muscle wasting, edema, and chronic poorly healing wounds.  
There was nausea, abdominal colic and abdominal distention 
consistent with partial bowel obstruction.  There was 
tenderness in the right upper and lower quadrants with mild 
guarding.  Laboratory findings showed mild anemia.  When 
examined on May 10, 2005, the abdomen revealed mild and 
diffuse tenderness without rebound or guarding.  The examiner 
noted that the veteran had a history of alcohol abuse and 
chronic pancreatitis which made it very difficult to 
distinguish between sequelae from his gastrectomy and 
problems caused by alcoholism.  It appeared that he had 
frequent gastroesophageal reflux symptoms, and his intestinal 
problems appeared to be a dumping syndrome.  

Analysis

The Board finds a rating in excess of 40 percent is not 
warranted for the period from August 7, 2000 through May 2, 
2005, under any applicable DC.  The pertinent evidence of 
record consists of the veteran's reports of symptomatology he 
experiences and private and VA clinical records dated during 
the pertinent time period.  

For the most part, and as reflected above in the summarized 
evidence portion of this decision, the symptomatology that 
warranted a rating in excess of 40 percent is not 
demonstrated for the period of time in question.  
Specifically, while the veteran shows persistent treatment 
for his service-connected duodenal ulcer, status post-
gastrectomy with post-gastrectomy dysmotility, from 2000 
through 2005, the record also shows treatment for other 
ailments.  As indicated by a VA physician in October 2005, it 
is difficult to distinguish between the sequelae between his 
service-connected gastrointestinal condition and his 
nonservice-connected problems with alcohol.  However, the 
Board notes that the symptoms pursuant to the relevant DCs 
that would result in a rating in excess of 40 percent are 
simply not shown for the period in question or until the 
veteran was examined by VA on May 3, 2005.  It was at that 
time that the veteran exhibited increased symptoms with his 
abdominal pain that were only partially relived by ulcer 
therapy.  At that time, there was increased vomiting, 
recurrent hematemesis or melena with anemia and significant 
weight loss causing impairment of health.  There was nausea, 
abdominal colic and abdominal distention consistent with 
partial bowel obstruction.  

Also, for the period in question, the Board finds the 
service-connected disability is not manifested by sufficient 
weight loss to warrant an evaluation in excess of 40 percent.  
The objective evidence of record demonstrates that while the 
veteran's weight fluctuated during the period in question, 
significant weight loss was not indicated.  His weight 
remained relatively stable from 2000 through May 2005 as 
indicated in the summarization of the evidence above.  
Significant weight loss and the inability to gain weight were 
noted at the time of the May 3, 2005, exam.  The Board notes 
that the criteria for the definition of weight loss have 
changed during the pendency of the appeal.  Under the older 
criteria, weight loss is an appreciable loss which is 
sustained over a period of time.  38 C.F.R. § 4.112 (2000).  
Under the newer criteria, substantial weight loss is a loss 
of more than 20 percent of the baseline weight (sustained for 
three months or longer).  38 C.F.R. § 4.112 (2005).  Here, 
the veteran's weight over the years was primarily in the 
170s, although it reached as low as the 160s.  Under both the 
old and new criteria, while this weight loss may be 
considered appreciable, it does not meet the definition of 
substantial, and can therefore not be considered to have 
contributed to a definite impairment in his health.  

As for the period in question, there is no evidence of record 
of the presence of hematemesis or melena, nausea or periodic 
vomiting, or circulatory disturbance associated with the 
service-connected disability to a degree that warrants an 
increased rating until the May 3, 2005 exam.  Occasional 
vomiting was noted, but circulatory disturbance, hematemesis 
or melena was not indicated until the 2005 exam.  Moreover, 
the Board also finds there is no persuasive evidence of 
record demonstrating that the service-connected disability is 
manifested by malnutrition.  Additionally, anemia was not 
noted until the 2005 exam.  The Board finds there is no 
persuasive evidence indicating that the service-connected 
disability is productive of a definite impairment in health 
for the period in question.

The only other evidence of record of the presence of any 
other pertinent symptomatology is the veteran's allegations.  
The Board finds, however, that there is no other evidence of 
record indicating that the veteran experienced the degree of 
symptomatology for a rating in excess of 40 percent from 
August 7, 2000, through May 2, 2005.  The private and VA 
clinical records do not indicate in any way that the veteran 
exhibited the required symptomatology until examined on May 
3, 2005.  

The Board recognizes that the veteran did experience frequent 
and regular symptoms associated with his service-connected 
disability from August 7, 2000, through May 2, 2005.  
Nevertheless, the Board finds that the criteria for a 60 
percent evaluation are not nearly approximated under either 
DC 7305 or 7308 or other pertinent DC pertaining to the 
evaluation of disabilities of the digestive system.  As such, 
the claim for a schedular rating higher than 40 percent for 
service-connected duodenal ulcer, status post-gastrectomy 
with post-gastrectomy dysmotility for the period from August 
7, 2000, through May 2, 2005, is denied.

Finally, the Board finds that there is no showing that the 
veteran's digestive system disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Put another way, the 40 percent 
rating assigned adequately compensates the veteran for the 
severity of his disability.  Hence, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

Entitlement to a disability rating in excess of 40 percent 
for the period from August 7, 2000, to May 3, 2005, for 
duodenal ulcer, status post-gastrectomy with post-gastrectomy 
dysmotility, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


